In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-09-00219-CR
        ______________________________


      CHARLES LARON HEARNE, Appellant

                         V.

         THE STATE OF TEXAS, Appellee




   On Appeal from the Sixth Judicial District Court
               Lamar County, Texas
               Trial Court No. 22950




    Before Morriss, C.J., Carter and Moseley, JJ.
   Memorandum Opinion by Chief Justice Morriss
                                   MEMORANDUM OPINION

       Charles Laron Hearne has filed a notice of appeal from his convictions of delivery of a

controlled substance, delivery of a controlled substance in a drug-free zone, and delivery of a

simulated substance.    On our review of the clerk’s record, we noted that the trial court’s

certification of right of appeal stated that this was a plea agreement case and that Hearne has no

right of appeal.

       Unless a certification, showing that a defendant has the right of appeal, is in the record, we

must dismiss the appeal. See TEX. R. APP. P. 25.2(d). Because the trial court’s certification

affirmatively shows Hearne has no right of appeal, and because the record before us does not

reflect that the certification is incorrect, see Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App.

2005), we must dismiss the appeal.

       We dismiss the appeal for want of jurisdiction.



                                                      Josh R. Morriss, III
                                                      Chief Justice

Date Submitted:           February 1, 2010
Date Decided:             February 2, 2010

Do Not Publish




                                                 2